United States Court of Appeals
                                                                          Fifth Circuit

                                                                       FILED
                  IN THE UNITED STATES COURT OF APPEALS              April 14, 2005

                          FOR THE FIFTH CIRCUIT                Charles R. Fulbruge III
                          _____________________                        Clerk
                               No. 04-11368
                          _____________________

UNITED STATES OF AMERICA
                   Plaintiff - Appellee
                    v.
RAMON CERVANTES
                   Defendant - Appellant



                          ---------------------
          Appeal from the United States District Court for the
                   Northern District of Texas, Dallas
                             3:04-CR-138-1-L
                          ---------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*


      IT IS ORDERED that the Appellee’s unopposed motion to vacate

the sentence is GRANTED.

      IT IS FURTHER ORDERED that the Appellee’s unopposed motion

to remand the case to the United States District Court for the

Northern District of Texas, Dallas Division for resentencing is

GRANTED.




      *
         Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.